Case 18-04145-5-DMW   Doc 55 Filed 11/26/18 Entered 11/26/18 14:28:34   Page 1 of 15
Case 18-04145-5-DMW   Doc 55 Filed 11/26/18 Entered 11/26/18 14:28:34   Page 2 of 15
Case 18-04145-5-DMW   Doc 55 Filed 11/26/18 Entered 11/26/18 14:28:34   Page 3 of 15
Case 18-04145-5-DMW   Doc 55 Filed 11/26/18 Entered 11/26/18 14:28:34   Page 4 of 15
Case 18-04145-5-DMW   Doc 55 Filed 11/26/18 Entered 11/26/18 14:28:34   Page 5 of 15
Case 18-04145-5-DMW   Doc 55 Filed 11/26/18 Entered 11/26/18 14:28:34   Page 6 of 15
Case 18-04145-5-DMW   Doc 55 Filed 11/26/18 Entered 11/26/18 14:28:34   Page 7 of 15
Case 18-04145-5-DMW   Doc 55 Filed 11/26/18 Entered 11/26/18 14:28:34   Page 8 of 15
Case 18-04145-5-DMW   Doc 55 Filed 11/26/18 Entered 11/26/18 14:28:34   Page 9 of 15
Case 18-04145-5-DMW   Doc 55 Filed 11/26/18 Entered 11/26/18 14:28:34   Page 10 of
                                       15
Case 18-04145-5-DMW   Doc 55 Filed 11/26/18 Entered 11/26/18 14:28:34   Page 11 of
                                       15
Case 18-04145-5-DMW   Doc 55 Filed 11/26/18 Entered 11/26/18 14:28:34   Page 12 of
                                       15
Case 18-04145-5-DMW   Doc 55 Filed 11/26/18 Entered 11/26/18 14:28:34   Page 13 of
                                       15
Case 18-04145-5-DMW   Doc 55 Filed 11/26/18 Entered 11/26/18 14:28:34   Page 14 of
                                       15
Case 18-04145-5-DMW   Doc 55 Filed 11/26/18 Entered 11/26/18 14:28:34   Page 15 of
                                       15
